Title: From Benjamin Franklin to Windisch-Grätz, 22 February 1785
From: Franklin, Benjamin
To: Windisch-Grätz, Josef Niclas Reichsgraf


				
					Passy le 22 Fevrier 1785.
				
				J’ai reçu, Monsieur, la Lettre infiniment honnête dont vous m’avez honoré le 9 de ce Mois, et Je ne puis qu’approuver l’Ecrit qui y etoit joint: il ne pourra manquer d’être utile. Je m’empresserai de faire passer en Amérique suivant votre Desir les Exemplaires que vous m’annoncez dès qu’ils me seront parvenus; car jusqu’a présent Je n’ai reçu que celui qui étoit Joint à votre Lettre, et pour le quel Je vous prie de recevoir mes sinceres Remercîments.
				
				J’ai l’honneur d’être avec une respectueuse Considération, Monsieur, Votre très humbe et tres obeissant Serviteur./.
				
					B Franklin
					M. le Cte. de Wiadisch: Grätz
				
			 
				Addressed: A Monsieur / Monsieur Le Conte de Wiadisch: Gratz / à Bruxelles.
			